United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3605
                        ___________________________

                                   Edna D. Carter

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

               Michael J. Astrue, Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: April 5, 2013
                                Filed: April 8, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     Edna Carter appeals the district court’s1 dismissal of her social security
complaint as untimely. Carter filed her complaint in the district court on June 6,

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
2012, after the Social Security Administration Appeals Council denied review on
March 20, 2012, and notified Carter that she had sixty days to seek judicial review.
After de novo review, see Bess v. Barnhart, 337 F.3d 988, 989 (8th Cir. 2003) (per
curiam), we agree with the district court that the complaint was untimely under 42
U.S.C. § 405(g), and that Carter did not allege any circumstances warranting an
equitable tolling of the limitations period. Further, Carter did not counter the
Commissioner’s evidence showing that she never asked the Appeals Council for an
extension of time to file her complaint for judicial review. Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




                                        -2-